UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6224



ANDRE EDMONDS,

                                              Plaintiff - Appellant,

          versus


ELIZABETH H. PARET,

                                               Defendant - Appellee,
          and


JOHN J. MOORE; VALERIE CARR; VICTORIA PAULEY,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-805)


Submitted:   May 15, 2003                     Decided:   May 27, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andre Edmonds, Appellant Pro Se. Debra Jean Prillaman, Assistant
United States Attorney, Tara Louise Casey, OFFICE OF THE UNITED
STATES ATTORNEY, Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Andre Edmonds appeals the district court’s order dismissing

all claims against Elizabeth H. Paret, Clerk for the United States

District Court, Eastern District of Virginia.*     We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.   See Edmonds v. Moore, No. CA-

02-805 (E.D. Va. Jan. 15, 2003).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




     *
       Edmonds’ claim, raised for the first time on appeal, that
Paret perpetrated a fraud on the district court in her defense of
this matter is not properly before this court for consideration.
Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).


                                2